Citation Nr: 1643149	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to higher initial rating for post traumatic stress disorder (PTSD) evaluated as 30 percent disabling prior to January 8, 2014, and 70 percent since.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to October 1970 and June 1976 to January 1983 (June 1976 to April 1979 was considered honorable service).  The Veteran has a Bronze Star Medal, Army Commendation Medal, National Defense Service Medal; Good Conduct Medal (2nd award); Vietnam Service Medal; Air Medal; Republic of Vietnam Campaign Medal; Combat Infantry Medal; Parachute Badge; Vietnam Cross of Gallantry with Palm/Unit; Overseas Service Ribbon (2 bars); Campaign ribbons: Vietnam summer/fall 1969, Vietnam winter/spring 1970, DA Sanctuary Counteroffensive, and Vietnam Counteroffensive Phase VII.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms more nearly approximating total occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

The record contains VA outpatient treatment notes that date from February 2010 to April 2014 showing the Veteran has been receiving ongoing psychiatric care.

VA examination was conducted in February 2010.  The Veteran reported his military, social, and medical histories.  During his third enlistment he was charged with criminal misconduct and served time in military prison.  He also served 10 years in prison beginning in 1992 for criminal misconduct.  His wife of 10 years died in 2001.  He has eight children that he gets along with.  He owned his home and lived alone.  At that time, he was laid off.  He worked as maintenance supervisor.  He reported symptoms of sleep impairment and feelings of helplessness.  The examiner reported a diagnosis of anxiety disorder related to his combat trauma.  The examiner also noted that the Veteran minimalized his symptoms.  A GAF score of 70 was assigned.  

The RO granted service connection for anxiety disorder, not otherwise specified (NOS).  A 10 percent rating was assigned effective in January 2009.  

The record contains a June 2010 private psychological evaluation.  The Veteran reported his service history.  He noted symptoms that included disturbing recollections, nightmares, avoidance behavior, emotional numbness, hypervigilance and tenseness.  The examiner concluded that the Veteran met the criteria for PTSD.  He assigned a GAF score of 40. 

VA examination was conducted in August 2010.  The Veteran reported symptoms that included nightmares, flashbacks, depression, anxiety, sleep impairment, irritability, decreased energy, social isolation, and panic attacks.  On mental status examination he was alert, oriented, and cooperative.  He had a somber and tense demeanor.  There was no sign of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  He denied suicidal or homicidal ideation or drug abuse.  His insight and judgment appeared adequate.  The VA examiner concluded that the Veteran's psychiatric manifestations met the criteria for PTSD and assigned a GAF of 55.  

In January 2011, the RO recharacterized the Veteran's psychiatric disorder to reflect a diagnosis of PTSD and granted a 30 percent evaluation, effective in January 2009.  

VA examination was conducted in February 2014; the Veteran reported increased symptoms of depression, anxiety, suspiciousness, sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, mood disturbances, difficulty in maintaining effective work and social relationships, and adapting to stressful circumstances.  On examination he was tense and guarded with little eye contact.  He was fully oriented.  His speech was low and soft in articulation.  His mood was depressed.  His affect was flattened and congruent for tears.  His thought process was slow, logical, and goal oriented.  His concentration, recent/working memory, and immediate memory were impaired.  His insight was limited.  There were no perceptual disturbances, hallucinations, suicidal ideations or homicidal ideations.  The examiner commented that the Veteran would be incapable of effectively attending regular employment.  

Based on VA outpatient records and examination, the RO increased the rating to 70 percent, effective in January 2014.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

In light of the statements of the Veteran, as well as VA examination and treatment reports, the Board finds that the overall picture more nearly approximates the criteria ("total occupational and social impairment") for a 100 percent rating since the filing of the claim.  As noted in the initial PTSD VA examination report, it was clearly noted that the Veteran minimized his symptoms.  In fact within 4 months of this VA examination a private psychologist not only diagnosed PTSD but reported a GAF score of 40.  GAF scores are not controlling, but must be accounted for as they represent the assessment of trained medical observers.  Scores such as the Veteran's show serious social and occupational impairment, "unable to keep a job."  This is consistent with VA outpatient PTSD clinical notes as well as the most recent VA examination report in which the VA examiner determined that the Veteran was basically unemployable.  The evidence favors the Veteran's claim, and the benefit sought on appeal is granted.


ORDER

A 100 percent rating for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


